IN THE SUPREME COURT OF THE STATE OF DELAWARE

COREY M. HARRELL,                        §
                                         §     No. 266, 2017
      Defendant Below,                   §
      Appellant,                         §     Court Below—Superior Court of the
                                         §     State of Delaware
      v.                                 §
                                         §     Cr. ID No. 1311014669 (N)
STATE OF DELAWARE,                       §
                                         §
      Plaintiff Below,                   §
      Appellee.                          §

                           Submitted: December 22, 2017
                           Decided:   March 15, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                       ORDER

      This 15th day of March 2018, upon consideration of the parties’ briefs and the

record on appeal, it appears to the Court that:

      (1)    The appellant, Corey M. Harrell, filed this appeal from the Superior

Court’s order dated June 5, 2017, denying his first motion for postconviction relief

under Superior Court Criminal Rule 61.1 We find no merit to the appeal and affirm

the Superior Court’s decision.

      (2)    Harrell was charged in March 2014 with first degree murder and a

related weapon offense. In March 2015, Harrell pleaded guilty to second degree


1
 See State v. Harrell, 2017 WL 2418278 (Del. Super. Ct. June 5, 2017) (denying motion for
postconviction relief).
murder and the weapon offense in exchange for reduction of the original first degree

murder charge and a favorable joint sentencing recommendation. Before accepting

the guilty plea, the Superior Court engaged Harrell in a colloquy to ensure that he

was entering the plea fully aware of the nature of the charges against him and the

consequences of entering the plea. Harrell was sentenced on August 21, 2015,

following a presentence investigation.

      (3)    Harrell did not file a direct appeal from the guilty plea and sentence.

He did, however, file a timely pro se motion for reduction of sentence. The Superior

Court denied the sentence reduction motion on the basis that the sentence imposed

was appropriate and was part of the parties’ plea agreement. Harrell then filed a

timely pro se motion for postconviction relief under Rule 61 and a motion for

appointment of postconviction counsel. The Superior Court denied the motion for

appointment of counsel.2

      (4)    In the postconviction motion, Harrell claimed that his trial counsel’s

ineffectiveness led to Harrell’s decision to plead guilty and that, as a result, his plea

was involuntary. At the direction of the Superior Court, Harrell’s trial counsel filed

an affidavit responding to the allegations of ineffective assistance of counsel, the

State filed a response to the postconviction motion, and Harrell filed a reply.



2
  See State v. Harrell, 2016 WL 2616380 (Del. Super. Ct. May 4, 2016) (denying motion for
appointment of postconviction counsel).
                                           2
         (5)    By order dated June 5, 2017, the Superior Court denied the motion for

postconviction relief. 3 The court considered each of the claims for postconviction

relief and concluded that each claim was without merit. On appeal, we review the

Superior Court’s decision for abuse of discretion and consider questions of law de

novo.4

         (6)    Having carefully considered the parties’ briefs and the record on appeal,

we affirm the Superior Court’s denial of postconviction relief on the basis of the

court’s well-reasoned decision of June 5, 2017. The Superior Court did not abuse

its discretion or commit legal error when determining that Harrell’s claims of

ineffective assistance of counsel were without merit, and that his involuntary guilty

plea claim was belied by the record.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice




3
    Supra note 1.
4
    Dawson v. State, 673 A.2d 1186, 1190 (Del. 1996).
                                                3